Citation Nr: 0929185	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome.  

2.  Whether new and material evidence to reopen a service 
connection claim for a right shoulder disability has been 
received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1983 to 
June 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO confirmed and 
continued the previous denial for right shoulder impingement 
syndrome and denied service connection for a sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a substantive appeal (VA Form 9) received on February 12, 
2008, the Veteran indicated that he wanted a hearing before a 
Veterans' Law Judge in at a local VA office.  The Veteran was 
scheduled for an August 10, 2009 hearing before a traveling 
member of the Board in St. Petersburg, Florida.  A July 13, 
2009 report of contact document shows the Veteran requested a 
local video teleconference hearing to be held at the RO 
before a Veterans' Law Judge in Washington, DC.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700(e) (2008), an appellant may be 
scheduled for an electronic hearing.  

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for 
a video conference hearing at the RO, 
with appropriate notification to the 
Veteran and his representative.  After 
a video conference hearing is 
conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

